DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 11/23/2021 has been entered and is currently under consideration.  Claims 16-28 are allowed.  Claims 29-35 canceled in examiner’s amendment below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alexander Taousakis on 03/11/2022.

The application has been amended as follows: 

Claims 29-35 are canceled.
Election/Restrictions
The examiner notes that while applicant election of group I in the reply filed 07/13/202 was made with traverse, applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)), at least in regards to overcoming the restriction requirement and withdrawal of non-elected claims.
Claims 16-28 allowable. The restriction requirement Group I, claims 16-26 and Group II, claims 27-28 , as set forth in the Office action mailed on 05/17/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group II, claims 27-28 is withdrawn.  Claims 27-28 , directed to a method for moulding food products from a pumpable foodstuff mass no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 16, Lindee et al. (US 2012/0058213 of record) hereinafter Lindee teaches:
A moulding installation for moulding food products from a pumpable foodstuff mass, which installation which comprises:
a frame (Fig 24a, 24b; [0210]);
a mould drum having an outer circumferential drum surface and a longitudinal drum rotation axis (mold cylinder 300), the mould drum being rotatably supported by the frame to revolve about the drum rotation axis (Fig 24a, 24b), wherein said outer circumferential drum surface comprises multiple mould cavities, each mould cavity having a fill opening for introduction of foodstuff mass into the mould cavity (mold shapes 410; [0165]);
a mould drum drive coupled to the mould drum to drive the mould drum in a rotation direction (motor 500);
a mass feed member arranged at a fill position relative to the outer circumferential drum surface, said mass feed member having a chamber with an inlet for foodstuff mass to introduce said foodstuff mass into the chamber and with a mouth facing the drum surface, said mass feed member being configured to transfer foodstuff mass into passing mould cavities of the revolving mould drum when the fill opening of a mould cavity is in communication with the mouth at said fill position, said foodstuff mass forming a food product in said mould cavity ([0134, 0145]);
a foodstuff mass feed and pressurization system configured to feed foodstuff mass into the chamber of the mass feed member and via said mouth into said mould cavities ([0134-0144]);
a pressurized air food product ejection system (knockout mechanism 1200), wherein the mould drum has air ducts that extend to said cavities and wherein at least a portion of the surface delimiting a 
a controller which is linked to said foodstuff mass feed and pressurization system and is configured to input at least one target parameter related to the filling of the mould cavities with said foodstuff mass via said mouth of the mass feed member (Fig 52; [0134-0144]), said at least one target parameter being one or more of:
a target fill pressure for the foodstuff mass in the chamber of the mass feed member and/or in the mould cavity to be caused by said foodstuff mass feed and pressurization system ([0134-0144]); and/or
a target volumetric flow rate for the foodstuff mass into the chamber of the mass feed member and/or into the mould cavity to be caused by said foodstuff mass feed and pressurization system; and/or
a target rotational speed of the mould drum.
Lindee does not teach a pressurized air source including a first pressurized air storage tank and a first air pressure regulating valve configured to regulate air pressure in the first pressurized air storage tank, and a controller which is linked to said first air pressure regulating valve of wherein the controller is configured to automatically set said ejection air pressure by said pressurized air source on the basis of the inputted target parameter.
Azzar et al. (US 2006/0013917 of record) hereinafter Azzar teaches a pressurized air source including a controller that controls an air valve to eject molded food material from a mold cavity for the motivation of efficiently outputting portioned food at a high rate (PLC 702, air valve 310a; [0047, 0055]).
Watanabe (JPH0272919 with reference made to examiner provided machine translation) teaches a pressurized air source including a first pressurized air storage tank (Fig 1: air tank 7) and a first air pressure regulating valve configured to regulate air pressure in the first pressurized air storage tank (Fig 1: regulator 5, valve 4).
The prior art does not teach wherein the controller is configured to automatically control said first air pressure regulating valve and set said ejection air pressure by said pressurized air source on the basis of the inputted target parameter.
As argued by applicant, the claim term “[c]onfigured to in claims requires a structure that is more than just capable of performing a function, but is actually made to perform the function.”  The prior art fails to teach all the functions of the claimed controller.
Since the prior art of record, either alone or in combination, fails to teach each and every limitation of the claim, claim 16 is allowed.
Claims 17-26 are allowed due to dependency on claim 16.
Claims 27-28 are rejoined and allowed as they require the all limitations of claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






	/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                           

                                                                                                                                                                                             
/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743